Citation Nr: 1601976	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetes prior to November 15, 2007, and entitlement to an initial rating in excess of 20 percent from November 15, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to July 2, 2009, and entitlement to an initial rating in excess of 20 percent from July 2, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to July 2, 2009, and entitlement to an initial rating in excess of 20 percent from July 2, 2009.

4.  Entitlement to service connection for chronic renal disease, to include as secondary to service-connected disability.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

6.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from September 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2010 the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is of record.

The claims of entitlement to service connection for chronic renal disease, hypertension, and diabetic retinopathy are REMANDED to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  Prior to November 15, 2007, the Veteran's diabetes required a restricted diet, but did not require medications or medically directed regulation of activities.

2.  From November 15, 2007,the Veteran's diabetes did not require medically directed regulation of activities.

3.  Prior to July 2, 2009, peripheral neuropathy of the left and right lower extremities was manifested by symptoms that were wholly sensory in nature.

4.  From July 2, 2009, peripheral neuropathy of the left and right lower extremities was manifested by symptoms that approximated moderate incomplete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for diabetes prior to November 15, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for an initial rating in excess of 20 percent for diabetes from November 15, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left and right lower extremities prior to July 2, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8621 (2015).

4.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left and right lower extremities from July 2, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8621 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As the January 2008 rating decision granted service connection for diabetes and peripheral neuropathy of the right and left lower extremities, those claims are now substantiated.  Therefore, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The relevant criteria have been provided to the Veteran, including in the February 2009 statement of the case.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that VA's duties to notify and assist are met.

During the March 2010 RO hearing, to assist the Veteran, the hearing officer asked questions to determine if there was any evidence outstanding pertinent to the claims.  The hearing officer also informed the Veteran that medical records or a statement from a healthcare professional was necessary to achieve a higher rating for diabetes.  The hearing officer also help direct the Veteran's testimony concerning the details concerning his treating medications.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the RO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

	(CONTINUED ON NEXT PAGE)


I.  Diabetes

A January 2008 rating decision granted service connection for diabetes and assigned a 10 percent rating, effective March 29, 2007.  A February 2009 RO decision increased the rating for diabetes to 20 percent, effective November 15, 2007.

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities. Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A.  Rating in excess of 10 percent for diabetes prior to November 15, 2007

At his November 2007 VA examination the Veteran indicated that he tried to follow a restricted diabetic diet.  He stated that he was not taking any medications for diabetes and he denied any restriction of activities due to his diabetes.  He indicated that he had hypoglycemic reactions that did not require hospitalization during which he would feel weak and shaky which resolved by eating something.

The evidence prior to November 15, 2007 does not show that the Veteran's diabetes required insulin or any oral hypoglycemic agents, and a 20 percent rating prior to November 15, 2007, is not warranted.

B.  Rating in excess of 20 percent for diabetes from November 15, 2007.

The evidence of record since November 15, 2007, does not show that there are specific restrictions or regulation of activities because of the Veteran's diabetes.  The Veteran has not asserted (including at his March 2010 RO hearing) that he has any such restrictions, and the January 2012 VA examiner has specifically indicated that the Veteran's diabetes did not "require regulation of activities as part of medical management of diabetes mellitus (DM)."  In sum, the Veteran is not shown to have regulation of activities required for control of his diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  

The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, have not been asserted or shown.  The January 2012 VA examiner noted that the Veteran saw his diabetic care provider less than 2 times per month and that there had been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the prior 12 months.

C.  Note 1 of Diagnostic Code 7913

The Board observes that Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  In this regard, the Veteran is already service-connected for diabetes related disorders including bilateral upper and lower extremity peripheral neuropathy.  As indicated by the title page of this decision, the Veteran is seeking service connection for chronic renal disease, hypertension, and diabetic retinopathy as secondary to diabetes mellitus and these items are discussed further in the remand portion of this decision.

II.  Peripheral neuropathy of the left and right lower extremities

A January 2008 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities and assigned a noncompensable rating, effective March 29, 2007.  A February 2009 RO decision increased the rating for peripheral neuropathy of the right and left lower extremities to 10 percent, effective March 29, 2007, and a September 2009 decision increased the rating to 20 percent, effective July 2, 2009.

Diagnostic Code 8621 applies to neuritis of the external popliteal nerve, also called the common peroneal nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123 (2015).

Under Diagnostic Code 8621, a 10 percent rating requires mild incomplete paralysis of the common peroneal nerve.  A 20 percent evaluation requires moderate incomplete paralysis of the common peroneal nerve.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent disability rating is warranted for complete paralysis as shown by complete foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015), Diagnostic Code 8621.

A.  Initial rating in excess of 10 percent for peripheral neuropathy of the left and right lower extremities prior to July 2, 2009

At a November 2007 VA examination the Veteran indicated that he had burning pain in his feet since 2007.  Physical examination revealed that sensation and vibration sense in the feet was intact.  

Private EMGs dated in May 2008 reflect that the Veteran complained of numbness of the feet for years.  The interpretation was bilateral neuropathy that was sensorimotor in nature.  

Considering the evidence above, the Board finds that a rating in excess of 10 percent is not for neuropathy of the bilateral lower extremities.  The evidence of record shows that his peripheral neuropathy of the bilateral lower extremities was manifested by mild incomplete paralysis.  The Veteran's complaints are essentially sensory manifestations such as pain and numbness in the lower extremities.  Accordingly, the current 10 percent rating for this time period is proper for each lower extremity.

B.  Initial rating in excess of 20 percent for peripheral neuropathy of the left and right lower extremities from July 2, 2009

At his March 2010 RO hearing the Veteran indicated that he had tingling and numbness of both lower extremities.

At an April 2010 VA examination the Veteran complained of numbness and burning in his feet.  Motor examination revealed muscle strength of 5/5 in both legs.  There was a mild decrease in light touch and pinprick at the midcalf level of both legs which increased to moderate on the soles of the feet.  Vibration was decreased at the ankles and virtually absent at the 1st MTP joints.  There was moderate decreased light touch in the distribution of the left lateral femoral cutaneous nerve.  Left knee reflexes was 2+, right knee reflex was 2+, left ankle reflex was 0, and right ankle reflex was 1+ with no muscle atrophy noted.  The diagnosis was diabetic sensory neuropathy both feet and lower legs and meralgia paresthetica L thigh, not diabetic.  The effects on daily activities were severe in sports but either mild, moderate, or none on activities such as chores, shopping. Exercise and bathing and grooming.

A January 2012 VA examiner indicated that the Veteran had moderate paresthesia of the right lower extremity and moderate numbness of the bilateral lower extremities.  There was also decreased reflexes at the bilateral ankles and light touch sensation was decreased in the feet and toes.  Strength testing was 5/5 for the ankles and knees.  Reflexes of the knees were 2+ with the ankles noted as 1+.  There was no muscle atrophy or trophic changes.  The examiner indicated mild incomplete paralysis of the bilateral lower extremities.

In order to obtain a 30 percent rating, the evidence must demonstrate that the Veteran has severe incomplete paralysis of the lower extremities.  However, findings from VA examinations have not shown severe symptoms.  Strength testing of the lower extremities has been 5/5, and examiners have noted, at most, moderate lower extremity impairment with no trophic changes.  Accordingly, a rating in excess of the current 20 percent rating for this time period is not warranted for either lower extremity.

III.  Conclusion to increased rating claims

In adjudicating the claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to give evidence about what he experiences concerning his diabetes and lower extremity peripheral neuropathy.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his diabetes and peripheral neuropathy according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the Veteran's diabetes and peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased rating is warranted in this case.  As noted, for example, there is no evidence that the Veteran's diabetes has required regulation or restriction of activities at any time during the rating period on appeal, and the Veteran's lower extremities have shown just moderate symptomology since July 2, 2009.  While the Board has been mindful of the "benefit-of-the-doubt" rule, in this case, there is not such an approximate balance of the positive evidence and the negative evidence necessary for the assignment of any higher or separate rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial rating in excess of 10 percent for diabetes prior to November 15, 2007 is denied.

An initial staged rating in excess of 20 percent for diabetes from November 15, 2007 is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left and right lower extremities prior to July 2, 2009 is denied.

An initial rating in excess of 20 percent for peripheral neuropathy of the left and right lower extremities from July 2, 2009 is denied.


REMAND

In January 2012 the Veteran underwent a VA examination that was to address the medical matters raised by the issue of entitlement to service connection for chronic renal disease.  The January 2012 VA examiner, however, did not address the matter as to whether the Veteran's renal disability was aggravated by service-connected diabetes.  Further, while in November 2007 a VA examiner noted that the Veteran had hypertension, no opinion of etiology was provided.  As for the issue of entitlement to service connection for diabetic retinopathy, the Board finds that there is not sufficient competent medical evidence to decide that claim.

Based on the foregoing, the Board finds that the Veteran should be provided a VA examination that addresses these service connection issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records from January 25, 2012 to the present.  All records obtained should be associated with the claims file.

2.  Then, schedule the Veteran for the appropriate VA examinations for his chronic renal disease, hypertension, and diabetic retinopathy.  The examiner(s) must review the claims file and should note that review in the report.  Any indicated studies must be completed.  

Following examination of the Veteran and review of the claims file, the examiner should 
(a) provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any renal disability, hypertension, or diabetic retinopathy

(b)  provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed renal disability, hypertension, or diabetic retinopathy had its onset in service or within one year of service discharge, is etiologically related to his active service, is proximately due to or the result of the service-connected diabetes, or was aggravated (made permanently worse) by service-connected diabetes.

(c) If it is determined that renal disease is related to service or a service-connected disability, the examiner is asked to state whether the Veteran's hypertension is proximately due to or the result of renal disability or was aggravated (made worse) by renal disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


